DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 10-2018-0138843, filed in Korea on November 13, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on June 25, 2019, the IDS submitted on September 29, 2020, and the IDS submitted on February 5, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0243216 to Köpfer in view of Patent Publication No. 2013/0182176 to Honda.
	Regarding claim 1, Köpfer teaches an actuator of a camera module, comprising driving wires configured to drive a lens barrel in a direction perpendicular to an optical axis (e.g., fig. 3B, elements 16; [0014]).  Köpfer, however, is not found by the Examiner to expressly disclose a driver configured to provide a driving signal in the form of a pulse to the driving wires, and a controller configured to generate a control signal, based on a target position of the lens barrel and a present position of the lens barrel, to control the driver, and to generate resistance offsets between the driving wires based on a resistance slope of each of the driving wires. 
Nevertheless, Honda a similar actuator comprising a driver configured to provide a driving signal in the form of a pulse to the driving wires (e.g., fig. 8, element 35; [0051-52]), and a controller configured to generate a control signal, based on a target position of the lens barrel and a present position of the lens barrel (e.g., fig. 8, elements 37 and 212; [0049], [0060]), to control the driver, and to generate resistance offsets between the driving wires based on a resistance slope of each of the driving wires (e.g., fig. 8; [0058-63]; fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Honda to the translational forces of the actuator as taught Köpfer in order to expressly provide control for the orthogonal optical image stabilization. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Köpfer and Honda teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the controller is configured generate resistance offsets between the driving wires based on the resistance slope in a linear region of each of the driving wires (e.g., ‘176 – fig. 6, see resistance slope in the linear region of SMA member). 

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9-16, the claims are allowable for reasons as made clear throughout prosecution.  Further, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an actuator of a camera module, comprising driving wires configured to drive a lens barrel in a direction perpendicular to an optical axis, a driver configured to provide a driving signal in the form of a pulse to the driving wires, and a controller configured to generate a control signal based on a target position of the lens barrel and a present position of the lens barrel to control the driver, wherein the controller is configured to use one driving wire having a shortest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature entitled “An Accurately Controlled Antagonistic Shape Memory Alloy Actuator with Self-Sensing” by Wang et al. discloses shape memory allow control functionality.
U.S. Patent Publication No. 2015/0304561 to Howarth et al. teaches optical image stabilization employing shape memory alloy wiring to adjust a lens.
U.S. Patent Publication No. 2020/0379271 to Hu et al. teaches optical image stabilization employing shape memory alloy wiring to adjust a lens.
U.S. Patent Publication No. 2018/0149824 and corresponding U.S. Patent No. 10,365,452 to Kim et al. discloses a camera actuator employing shape memory alloy wiring to adjust a lens.
U.S. Patent Publication No. 2020/0120238 to Kim et al. discloses a camera actuator employing shape memory alloy wiring to adjust a lens.

U.S. Patent No. 8,159,762 to Lim et al. discloses a camera actuator employing shape memory alloy wiring to adjust a lens.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697